Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Replace Title with -- “A LOGIC CIRCUITRY PACKAGE ACCESSIBLE FOR A TIME PERIOD DURATION WHILE DISREGARDING INTER-INTEGRATED CIRCUITY TRAFFIC” --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “A LOGIC CIRCUITRY PACKAGE ACCESSIBLE FOR A TIME PERIOD DURATION WHILE DISREGARDING INTER-INTEGRATED CIRCUITY TRAFFIC” [Closest Prior Art: Walmsley et al. (US-2006/0072852): Abstract, Figs 6, 76-77, par 0608, 0864, 1995, 2003, 2288-2301, 5831].
In response to the Office Action mailed on 3/14/2022 Applicant’s request in view of the remarks and amendments, independent claims 11 and 46 are allowed for at least the reasons followed:
Walmsley in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “A logic circuitry package having a first address and comprising a logic circuit, wherein the first address is an I2C address for the logic circuit, and wherein the package is configured such that, in response to a first command indicative of a task and a time period sent to the first address, the logic circuit is to, for a duration of the time period: (i) perform a task, and (ii) disregard I2C traffic sent to the first address, wherein the package has at least one second address and is configured such that, in response to the first command, the package is accessible via a second address for the duration of the time period” as recited in independent claim 11; and 
“A logic circuitry package having a first address and comprising a logic circuit, wherein the first address is an I2C address for the logic circuit, and wherein the package is configured such that, in response to a first command indicative of a task and a time period sent to the first address, the logic circuit is to, for a duration of the time period: (i) perform a task, and (ii) disregard I2C traffic sent to the first address, wherein the package has a second address and is configured to respond to commands directed to the second address and not to commands directed to the first address during the time period” as recited in independent claim 46.
Dependent claims 2-10 and 12-22 are allowed for being dependent on allowable independent claim 11.
Therefore, claims 2-22 and 46 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677